UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4933



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW TROY JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
03-11)


Submitted:   June 23, 2004                    Decided:   July 6, 2004


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW, GILDEN & RAVENELL,
P.A., Baltimore, Maryland, for Appellant.     Thomas M. DiBiagio,
United States Attorney, Charles J. Peters, Sr., Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Matthew Troy Johnson appeals his conviction and 262-month

sentence for possession with intent to distribute fifty grams or

more of cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2000).

The only issue on appeal is whether the district court erred in

refusing to reopen the suppression hearing or reconsider its denial

of Johnson’s motion to suppress evidence.          Our review is for abuse

of discretion.    United States v. Dickerson, 166 F.3d 667, 678 (4th

Cir. 1999), overruled on other grounds, 530 U.S. 428 (2000).

           After reviewing the entire record and the parties’ briefs

on appeal, we conclude that the district court did not abuse its

discretion in refusing to reopen the hearing or reconsider its

denial of the suppression motion. The district court’s conclusions

were based on its credibility determinations, which Johnson does

not challenge.     The argument Johnson presented in his motion to

reconsider was insufficient to establish that the district court

erred in refusing to reconsider its suppression ruling.

           Accordingly, we affirm Johnson’s conviction and sentence.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -